Name: Commission Decision of 4 February 1994 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorcarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane for the period 1 January to 31 December 1994
 Type: Decision_ENTSCHEID
 Subject Matter: chemistry;  natural environment;  international trade
 Date Published: 1994-02-15

 Avis juridique important|31994D0084Commission Decision of 4 February 1994 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorcarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane for the period 1 January to 31 December 1994 Official Journal L 042 , 15/02/1994 P. 0020COMMISSION DECISION of 4 February 1994 allocating import quotas for the fully halogenated chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorcarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane for the period 1 January to 31 December 1994 (94/84/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 594/91 of 4 March 1991 on stubstances that deplete the ozone layer (1), as amended by Regulation (EEC) No 3952/92 (2), Whereas Article 3 (1) of Regulation (EEC) No 594/91 states that the release into free circulation of the chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorcarbons, halons carbon tetrachloride and 1,1,1-trichloroethane imported into the Community from third countries is to be subject to quantitative limits and that these quantitative limits may be modified pursuant to Article 3 (3); Whereas any increase of these quantitative limits may not lead to a Community consumption of controlled substances beyond the quantitative limits established according to the Montreal Protcol on substances that deplete the ozone layer; Whereas the amounts of substances resulting from the increase of these quantitative limits are allocated to applicants intending to import used or recycled substances, or substances to be used as a feedstock for the production of other substances, which does not cause any additional harm to the environment; Whereas the release into free circulation in the Community of the aforesaid substances import from non-Parties to the Montral Protocol is prohibited in accordance with Article 5 of the aforesaid Regulation; Whereas the Commission is required pursuant to Article 3 (2) of Regulation (EEC) No 594/91, in accordance with the procedure set out in Article 12, to allocate quotas to undertakings that request import quotas; Whereas the Commission has published a notice to importers in the European Community of controlled substances that deplete the ozone layer (3), regarding the same Regulation and has thereby received applications for import quotas; Whereas the applications for the import quotas of the chlorofluorcarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocabons, carbon tetrachloride, and 1,1,1-trichloroethane exceed the import quotas available for allocation under Article 3 (2) as amended, by 7 145 %, 1 128 %, 11 134 % and 501 % respectively; Whereas the Commission consequently cannot fully satisfy the applications and has to allocate import quotas to the applicants, taking primarily the different environmental impact of the potential imports, the individual background of the applicants in importing the respective substances and the amounts applied for into consideration; Whereas imports of virgin substances and of substances for possible dispersive uses are potentially more harmful to the environment than imports of used or recycled substances and of substances to be used as a feedstock for the production of other substances; Whereas some companies which have applied for an import quota for 1994 did not import any of these substances before, while others imported large quantities of substances in the reference year and/or in the following years; Whereas the applicants from some companies substantially exceed the quantities imported by them in previous years, sometimes by as much as 700 % and more; Whereas the allocations of the individual quotas to the applcants are to be based on the principles of continuity, equality and proportionality. These principles have been applied by taking account of each undertaking's previous imports, by allocating quotas to as many perspectived importers as possible, and by granting import quotas in proportion to the amount requested; Whereas Article 12 of Regulation (EEC) No 594/91 sets out the procedure according to which decisions can be taken concerning the implementation of the Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the committee referred to in Article 12 of the same Regulation, HAS DECIDED AS FOLLOWS: Article 1 1. The amount of the chlorofluorocarbons 11, 12, 113, 114 and 115 controlled by Regulation (EEC) No 594/91 and indicated in Group I of Annex I thereto which may be released into free circulation in the European Community in 1994 and which is imported from sources outside the Community shall be increased by 26 000 ODP-weighted tons. 2. The amount of the other fully halogenated chlorofluorocarbons controlled by Regulation (EEC) No 594/91 and indicated in Group II of Annex I thereto which may be released into free circulation in the European Community in 1994 and which is imported from sources outside the Community shall be increased by 50 ODP-weighted tons. 3. The amount of halons controlled by Regulation (EEC) No 594/91 and indicated in Group III of Annex I thereto which may be released into free circulation in the European Community in 1994 and which is imported from sources outside the Community shall be increased by 20 000 ODP-weighted tons. 4. The amount of carbon tetrachloride controlled by Regulation (EEC) No 594/91 and indicated in Group IV of Annex I thereto which may be released into free circulation in the European Community in 1994 and which is imported from sources outside the Community shall be increased by 85 000 ODP-weighted tons. 5. The amount of 1,1,1-trichloroethane controlled by Regulation (EEC) No 594/91 and indicated in Group V of Annex I thereto which may be released into free circulation in the European Community in 1994 and which is imported from sources outside the Community shall be increased by 800 ODP-weighted tons. Article 2 The allocation of import quotas for the chlorofluorocarbons 11, 12, 113, 114 and 115, the other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane during the period 1 January to 31 December 1994 shall be as indicated in Annex 3 (4) hereto. The undertakings authorized to import controlled substances in accordance with the quantities set out in Annex 3 are listed in Annex 2. Article 3 This Decision is addressed to the undertakings listed in Annex 1. Done at Brussels, 4 February 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 67, 14. 3. 1991, p. 1. (2) OJ No L 405, 31. 12. 1992, p. 41. (3) OJ No C 188, 10. 7. 1993, p. 5. (4) Annex 3 is not published because it contains confidential commercial information. PARARTIMA ANEXO 1 / BILAG 1 / ANHANG 1 / 1 / ANNEX 1 / ANNEXE 1 / ALLEGATO 1 / BIJLAGE 1 / ANEXO 1 Aldrich Chemical Co Ltd, Dr C. D. Hewitt, The Old Brickyard, New Road, UK-Gillingham, Dorset, SP8 4JL Ausimont SpA, Sig. Oscar Corti Via Principe Eugenio, 1 I-20155 Milano BHP Supplies Ltd, Mr J. Sweeney, Units 14/15, Park Street, Aston, UK-Birmingham, B6 5SH Brouwer Scientific BV - Mr H. den Hartog Strijkviertel 35A IX NL-3454 PJ De Meern Caldic Chemie BV - Mr F. Meulenbeld Blaak 22 NL-3011 TA Rotterdam Calorie - M. Marcel Rossy 503, rue HÃ ©lÃ ¨ne-Boucher - BP 33 ZI Buc (Versailles) F-78534 Buc Cedex Centonze Italiana SAS, Sig. E. Centonze Via Cevedale, 11 I-20158 Milano Chemical Industries of Northern Greece SA - Mr G. Amorianos PO Box 10 183 G-541 10 Thessaloniki Cogal Boulevard Henri-Cahn Gare des marchandises - BP 27 F-94363 Bry-sur-Marne Cedex Coolgas BV - Mr A. Huninck Luchthavenweg 24 NL-5507 SK Veldhoven Copci - Mme Bovay 44, rue La BoÃ ©tie F-75008 Paris Dehon Service - Mr C. Brian 26, avenue du Petit-Parc F-94683 Vincennes Cedex Disachim - F. Minnaert 4, rue de l'Archade F-75008 Paris Dow Benelux BV - Mr D. Sherry Oude Maasweg 4 NL-3297 Rotterdam-Botlek Du Pont de Nemours BV - Mr I. Breslau Postbus 145 NL-3300 AC Dordrecht Efisol - M. Leroy 5, rue de Dome F-75116 Paris Elf Atochem SA - J.-L. Cordon 4, cours Michelet - Cedex 42 F-92091 Paris-La DÃ ©fense Fluka Feinchemikalien GmbH - L. Sailor Messerschmittstrasse 17 D-89231 Neu-Ulm Fluka Chemicals, Mr C. Hewitt, The Old Brickyard, New Road, UK-Gillingham, Dorset, SP8 4JL FriogÃ ¡s SA - E. Morant PolÃ ­gono Industrial SEPES - Parcela 10 E-46500 Sagunto-Valancia Galco SA - C. Schmidt Avenue Carton de Wiart 79 B-1090 Bruxelles Gamma Chimica SpA, Sig. G. Mearini Via Bergamo, 7 I-20020 Lainate Milano Galex - M. Requena Traverse de la Monjarde - Gare de l'Estaque F-13321 Marseille GHC Gerling Holz & Co. Handels GmbH - Dr. Matz Ruhrstrasse 113 D-22761 Hamburg Glaxo Manufacturing Services, Mrs B. Henders, Stockley Park West, UK-Uxbridge, Middlesex UB11 1BU Guido Tazzetti & Co Spa - Dr. Franco Rossi Frankfurter Strasse 250 D-64271 Darmstadt Hoechst AG - Mr. Plitzner Postfach 800320 D-6230 Frankfurt am Main 80 H. K. Wentworth Limited, Mrs M. Stephens, Wentworth House, Blakes Road, UK-Wargrave Berkshire, RG10 8AW Incosol (IndÃ ºstria e ComÃ ©rcio de Frio, Lda) Avenida Miguel Bombarda, n º 21-5 º Esq. P-1000 Lisboa International Gas and Services (NV) SA - Mr J. Coesmans Appeldonkstraat 173 B-2830 Willebroek ICI Chemicals and Polymers Ltd, Dr N. Campbell, PO Box 13, The Heath, UK-Runcorn, Cheshire, WA7 4QF K & K Greef Limited, Mr R. Owen, Suffolk House, George Street, UK-Croydon, CR9 3QL K & K Horgen Limited, Mr S. Wigham, Bramley Road, Mount Farm Industrial Estate, Bletchley, UK-Milton Keynes, MK1 1PT Lambert RiviÃ ¨re SA 17, avenue Louison-Bobet Val de Fontenay F-94132 Fontenay-sous-Bois Cedex Merck - Dr. Hesse Postfach 4119 - Frankfurter Strasse 250 D-64293 Darmstadt MSB Metron Semiconductors Benelux BV - C. Heerschop Kabelstraat 19 NL-1322 AD Almere MSD Metron Semiconductors Deutschland GmbH - Mr. H. Jung Saturnstrasse 48 D-85609 Aschheim (Muenchen) MSF Metron Semiconductors France - M. H. de BoishÃ ©bert ZI La MariniÃ ¨re - 6, rue B. Palissey - BP 1222 F-91912 Ã vry Cedex 9 MSL Metron Semiconductors Ltd, Ms. P. Brown, 12 Dunlop Square, Deans South West Industrial Estate, UK-Livingstone, West Lothian, EH54 8SB National Refrigerants of America Ltd, Mr Sweeney, Units 14-15, Park Street, Aston, UK-Birmingham, B6 5SH Olin Hunt Speciality Products NV - B. Van Gucht Steenlandlaan Kaai 1111 B-9130 Beveren Kallo Orchidis/PCB - M. M. Hurier 11, rue Auguste-Perret F-94000 CrÃ ©teil Petrasol BV - Mr W. Sparenburg Postbus 222 NL-4200 AE Gorinchem Promechome - M. P. Arnaud 68, avenue du GÃ ©nÃ ©ral-Michel-Bizot F-75561 Paris Proquisa Internacional ImportaÃ §ao e ExportaÃ §ao SA - Sr. H. Simas Avenida Miguel Bombarda, n º 21-5 º P-1000 Lisboa Pyrene Company Limited, Mr O'Neill, Pyrene House, 297 Kingston Road, UK-Livingstone, Surrey, KT22 7LS Quifar (Sociedade QuÃ ­mico-CosmÃ ©tica, Lda) Avenida Miguel Bombarda, 21-7 º P-1000 Lisboa RA Bennett Limited, Mr S. Bennett, Unit 11, Empire Close, Aldridge, UK-Walsall, WS9 8XZ Rabtherm International Limited, Mr S. Bennett, Unit 11, Empire Close, Aldridge, UK-Walsall, WS9 8XZ RCN (Recycling-Chemie Niederrhein) GmbH - Mr. Schneider Daimlerstrasse 26 D-47574 Goch Refrigerant Products Limited, Mr D. Capper, 2nd Floor, International House, 82-86 Deansgate, UK-Manchester, M3 2ER RhÃ ´ne-Poulenc Chemicals, Mr B. Paul, St Andrews Road, Avonmouth, UK-Bristol, BS11 9YF Samuel Banner & Co. Ltd 59/61 Sandhills Lane UK-Liverpool L5 9XL SJB Chem./Min. Products BV - C. Lauryssen Postbus 322 NL-3233 ZG Oostvoorne Selecos Srl Via Roverto I-20020 Solaro (MI) SGS Thomson Microelectronics Srl, Sig. G. Mariani Via Olivetti, 2 I-Agrate Brianza (MI) Solvay Fluor und Derivate GmbH - Grosskopf Hans-Boeckler-Allee 20 D-30173 Hannover Sotragel - P. Rollet Rue de Bourgogne F-69802 Saint-Priest Superti Srl Via degli Ottoboni, 46 I-20148 Milano TEGA (Technische Gase und Gasetechnik) GmbH - Dr. J. Zoller Werner-von-Siemens-Strasse 18 D-97076 Wuerzburg Uniechemie BV - C.J.L. van der Lande Aruba 21 NL-7332 BJ Apeldoorn Union Carbide Benelux NV - Ph. Welleman Noorderlaan 147 B-2030 Antwerpen M. M. Vaquinhas, Lda - M. May Rua Mestre Roque Cameiro, n º 29-1 º Esq. P-2700 Amadora VAR-Handels GmbH - Mr. C. Hentschel Heusstrasse 10 D-76351 Linkenheim-Hochstetten Vos BV - Dr. E. Wetzels Postbus 160 NL-2400 AD Alphen a/d RijnZaneca Agro Chemicals, Mr K. Bartlett, Fernhurst, UK-Haslemere, Surrey, GU27 3JE ANNEX 2 GROUP I Importers of used and recycled chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EEC) No 594/91 as amended Ausimont (I) BHP (UK) Cogal (F) Du Pont (NL) ICI Klea (UK) Libra Products (UK) National Refrigerants (UK) RCN (RCN) Refrigerant Products (UK) RhÃ ´ne-Poulenc (UK) SJB (NL) Solvay (D) Uniechemie (NL) Importers of virgin chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to imports in accordance with Regulation (EEC) No 594/91 as amended for the use as feedstock in the manufacture of other chemicals Efisol (F) Hoechst (D) ICI Klea (UK) Incosol (P) International Gas & Services Proquisa (P) Quifar (P) Zeneca (UK) Importers of virgin chlorofluorocarbons 11, 12, 113, 114 and 115 allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for other than for feedstock uses Aldrich (UK) BHP (UK) Brouwer (NL) Du Pont (NL) Fluka (D) Galco (B) Galex (F) Glaxo (UK) H. K. Wentworth (UK) K & K Horgen (UK) National Refrigerants (UK) Orchidis (F) R. A. Bennet (UK) GROUP II Importers of virgin fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EEC) No 594/91 as amended Aldrich (UK) Du Pont (NL) Galco (B) ICI (UK) GROUP III Importers of used or recycled halons allocated to importers in accordance with Regulation (EEC) No 594/91 as amended The Pyrene Company (UK) ICI Klea (UK) Proquisa (P) GROUP IV Importers of virgin carbon tetrachloride allocated to importers in accordance with Regulation (EEC) No 594/91 as amended to be used as feedstock in the manufacture of other chemicals Ausimont (I) Chemical Industries of Northern Greece (EL) Dow Benelux (NL) Du Pont (NL) ICI Klea (UK) Merck (D) RhÃ ´ne-Poulenc (UK) Importers of virgin carbon tetrachloride allocated to importers in accordance with Regulation (EEC) No 594/91 as amended for other than for feedstock uses Aldrich (UK) Fluka (D) Fluka (UK) Merck (D) Vos (NL) GROUP V Importers of virgin 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EEC) No 594/91 as amended Aldrich (UK) Caldic (NL) Disachim (F) Dow Benelux (NL) Elf Atochem (F) Fluka (D) Fluka (DK) Gamma (I) ICI Klea (UK) K & K Greeff (UK) Lambert RiviÃ ¨re (F) MSB Metron (NL) MSD Metron (D) MSF Metron (F) MSL Metron (UK) Olin Hunt (B) Petrasol (NL) Promocom (P) Samuel Banner (UK) SJB (NL) SGS (I) Superti (I) Union Carbide (B) VAR (D) Guido Tazzeti (I) Vos (NL) Importers of quotas for used or recycled 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EEC) No 594/91 as amended Elf Atochem (F) ICI Klea (UK) Libra Products (UK) RCN (D) Superti (I)